 LOUIS GALLET. INC.Louis Gallet, Inc. and International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpersof America, Teamsters Local Union No. 491. Cases6-CA-11581, 6-CA-11815, and 6-RC-8242January 3, 1980DECISION, ORDER, AND DIRECTION OFSECOND ELECTIONBY CHAIRMAN FANNING AND MEMBERS JENKINSAND PENELLOOn June 20, 1979, Administrative Law JudgeMarvin Roth issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief, and the General Counsel fileda brief in answer to Respondent's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge' and toadopt his recommended Order, as modified herein.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modifiedbelow, and hereby orders that the Respondent, LouisGallet, Inc., Uniontown, Pennsylvania, its officers,agents, successors, and assigns, shall take the actionset forth in the said recommended Order, as somodified:1. Substitute the following for paragraph (c):"(c) In any like or related manner interfering with,restraining, or coercing employees in the exercise oftheir rights to organize, to form, join, or assist labororganizations, to bargain collectively through repre-sentatives of their own choosing, to engage in concert-ed activities for the purpose of collective bargaining orother mutual aid or protection, or to refrain from anyand all such activities."2. Substitute the attached notice for that of theAdministrative Law Judge.IT IS FURTHER ORDERED that the representationelection conducted on November 17, 1978, be, and ithereby is, set aside, and that Case 6-RC-8242 beremanded to the Regional Director for Region 6 forthe purpose of conducting a new election.247 NLRB No. 13[Direction of Second Election and Excelsior footnoteomitted from publication.]' In adopting the Administrative Law Judge's finding that Respondentviolated Sec 8(a)(l) we rely particularly on Respondent's implied threat ofloss of jobs. We think the clear implication of Respondent's letter ofNovember 2 is that, if the employees should select the Union as theirrepresentative, Respondent would have to spend its time fighting the Unionrather than getting orders and remaining competitive in the industry, and,consequently, the plant would close or some jobs would be lost. We also relyon Respondent's emphasis on the inevitability of a strike if the Union shouldwin the election, a subject referred to in all three letters and clearly evidencedin the statement in the November 9 letter that: "Your vote ..is going todetermine whether we are going to be subjected to the strikes and tactics thathave faced other companies that are organized by the Teamsters Union APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all parties had an opportuni-ty to present evidence, the National Labor RelationsBoard has found that we violated the National LaborRelations Act and has ordered us to post this noticeand to carry out its provisions.WE WILL NOT threaten you with plant closureor loss of jobs if you choose Teamsters LocalUnion No. 491, or any other labor organization,as your bargaining representative.WE WILL NOT threaten you that strikes orviolence will inevitably result if you chooseTeamsters Local Union No. 491, or any otherlabor organization, as your bargaining representa-tive.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce you in theexercise of your rights to organize, to form, join,or assist labor organizations, to bargain collec-tively through representatives of your own choos-ing, to engage in concerted activities for thepurpose of collective bargaining or other mutualaid or protection, or to refrain from any and allsuch activities.All our employees are free to become or remain, orrefuse to become or remain, members of said Team-sters Local Union No. 491, or any other labororganization.Louis GALLET, INC.DECISIONSTATEMENT OF THE CASEMARVIN ROTH, Administrative Law Judge: These conso-lidated cases were heard before me at Uniontown, Pennsyl-63 DECISIONS OF NATIONAL LABOR RELATIONS BOARDvania, on April 27, 1979. The charge and amended charge inCase 6-CA-11581 were filed on September I and 20, 1978,'respectively, by International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America, Team-sters Local Union No. 491 (herein called the Union). Thecharge and amended charge in Case 6-CA-11815 were filedby the Union on November 22, 1978, and January 26, 1979,respectively. The complaints, which issued on November 30,1978, and January 29, 1979, respectively, were consolidatedfor hearing. The complaint in Case 6-CA-11581 alleged, insum, that Louis Gallet, Inc. (herein called Respondent orthe Company), violated Section 8(a)(1) and (3) of theNational Labor Relations Act, as amended, by discriminato-rily laying off and refusing to recall employee MatildaKallok. Said complaint was dismissed by me at the hearingfor failure of proof (Kallok declined to appear at thehearing). The complaint in Case 6-CA-11815 alleges, insum, that the Company, through three letters which it sentto its employees during a representation election campaign(Case 6-RC-8242), threatened its employees that the selec-tion of the Union would inevitably lead to strikes, violence,and loss of jobs and/or plant closure. The Company'sanswer, in sum, denies that the letters were unlawful.Pursuant to a Decision and Direction of Election issuedby the Regional Director for Region 6 in Case 6-RC-8242,an election by secret ballot was conducted on November 17among the employees of the Company in an appropriatebargaining unit. The tally of ballots showed that of approxi-mately 77 eligible voters, 20 cast ballots for the Union, and52 cast ballots against the Union. Four challenged ballotswere insufficient in number to affect the results of theelection. The Union filed timely objections to the election.On January 31, 1979, the Regional Director issued an orderdirecting a hearing on the objections, as amended, whichalleged that the Company interfered with the holding of afair election by (1) threatening employees that it would closedown and go out of business if the Union was certified and(2) laying off employee Matilda Kallok and creating wide-spread fear of job losses. The Regional Director found thatthe objections covered the same subject matter as the unfairlabor practice complaints and raised substantial and materialissues which could best be resolved through the medium of ahearing. By an order of the same date the Regional Directorconsolidated the unfair labor practice and the representationcases for the purposes of hearing, ruling, and decision by anadministrative law judge. The Regional Director also or-dered that after decision by an administrative law judge, therepresentation case be transferred to and continued beforethe Board. At the hearing I overruled the objections insofaras they pertained to Matilda Kallok, thereby leaving forconsideration only the three letters which are the subject ofthe complaint in Case 6-CA-1 1815.All parties were afforded full opportunity to participate,to present relevant evidence, to argue orally, and to filebriefs. The evidence adduced at the hearing consists, in sum(in addition to the formal papers), of the three letters atissue, including attachments to one of the letters, andpertinent stipulations and representations by counsel for theGeneral Counsel and Respondent.Upon the entire record in this case, and having consideredthe briefs submitted by the General Counsel and theCompany, I make the following:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTThe Company, a Pennsylvania corporation with its soleplace of business located in Uniontown, Pennsylvania, isengaged in the manufacture and nonretail sale of knittedclothing. The Company annually ships goods and materialsvalued in excess of $50,000 directly to points located outsidethe Commonwealth of Pennsylvania from its Uniontownplant, and annually receives goods and materials valued inexcess of $50,000 directly from points located outsidePennsylvania for use at its Uniontown plant. I find, as theCompany admits, that it is an employer engaged in com-merce within the meaning of Section 2(6) and (7) of the Act.II. THE LABOR ORGANIZATION INVOLVEDThe Union is a labor organization within the meaning ofSection 2(5) of the Act.III. THE ALLEGED UNFAIR LABOR PRACTICES AND THEOBJECTIONS TO THE ELECTIONA. The FactsDuring the election campaign the Company mailed threeletters to each eligible voter. The letters were on companystationery, signed by Company President Valerie Gallet andVice President Roger Gallet, and were addressed to eachemployee by his or her first name. The text of the first letter,dated November 2, was as follows:The National Labor Relations Board has told us thatwe must have a union election later this month. Youwill be voting in that election, and the question will bewhether you want the Teamsters Union to representyou.We think the Teamsters Union will hurt you, and wethink they will hurt our business. That is why we arewriting this letter. So that you will understand why wehave jobs and what we have to do to keep our Companyin business.We have jobs because Louis Gallet started a businessthirty-five years ago. Until his death in 1955, LouisGallet did a good job of increasing the business. Whenhe died, there were over two hundred employeesworking here.In 1955, the business was sold and, two years later,the new owners had to close the doors. There were nojobs here from 1955 to 1959. In 1959, we started againwith one employee, and again we made good progress.When we can get the orders, we have jobs for almostone hundred employees.Twenty years ago there were over one hundredcompanies in the United States in the full fashion' All dates herein are in 1978 unless otherwise indicated.64 LOUIS GALLET, INC.business. Today, there are just a handful left. This yearalone, three more companies (Colebrook in Florida,Highlander in North Carolina, and McGregor in Texas)closed their doors and sold their equipment. As ourCompany is small, we do many jobs ourselves for whichother companies have to pay high salaries ...such asdesigning, supervision, selling, and watching that aslittle as possible is wasted. Therefore, we are able tokeep busy, where other companies have to close theirdoors.What does the Teamsters Union know about us orabout our business? To get some of qur employees tosign their cards, the Teamsters Union promised wageincreases that would put us out of business in two days.The Teamsters Union represents freight company truckdrivers and the freight companies do not have to haggleover the price for an order. The freight company pricesare set by the Government.Our prices are not set by the Government. If we aregoing to get an order, our prices have to be competitivewith Hong Kong, Taiwan, Korea, etc. That is anunfortunate fact of life, and the Teamsters Unioncannot change it.We have worked with you to make this company adecent and rewarding place to work. We do not havethe time or the energy to fight the Teamsters Union andstrikes and violence. Everyone will be better off if wecan spend our time trying to get some orders.When you vote in the union election, vote "NO".The text of the second letter, dated November 9, was asfollows:The date and the time for the union election havebeen set. In order to vote, you must come to the planton the following date and time: Date -Friday, Novem-ber 17; Time-2 p.m. to 3:30 p.m.; and Place-Lunch-room at the plant.It is important that you come to the plant to vote onNovember 17 whether or not you are scheduled to workthat day. The election will be decided by a majority ofthose who vote. If only twenty employees vote, theTeamsters Union can win with eleven votes. But, ifseventy employees vote, the Teamsters Union needsthirty-six votes to win. Do not let someone else makethis decision for you. Show up to vote on November 17anytime between 2 p.m. and 3:30 p.m.The union election will be by secret ballot. If yousigned a union card, you are not obligated in any way tovote for the Union. No one will ever know whether youmarked your ballot "YES" or "NO" on November 17.When you know the facts about the TeamstersUnion, we are confident that you will vote "NO". Incase you did not read last month's newspaper articlesabout the Teamsters Union strike at the AnchorHocking plant in Connellsville, we enclose copies ofsome of these articles. Take the time to read thesearticles. If the Teamsters Union wins the NLRBelection on November 17, that is the kind of thing thatcan happen here.There is other information that you should haveabout the Teamsters Union, and it is doubtful that youwill get it from those who are supporting the Union.For example, Teamster Union dues are $14 everymonth, $168 every year. The Teamsters Union uses thisdues money to pay Teamster officers the highest salariesof any union and to pay for airplanes and cars andexpense-paid vacations. Read about these things in theenclosed newspaper articles.Your vote on November 17 is going to determinewhether we are going to be subjected to the strikes andtactics that have faced other companies that areorganized by the Teamsters Union. You need to knowhow the Teamsters Union operates. You need to knowwhat the Teamsters Union does with the dues moneythey take from their members. Please read the articlesthat are enclosed.When you vote on November 17, do not turn yourfuture over to the Teamsters Union. The TeamstersUnion does not provide jobs or pay your wages. TheTeamsters Union only wants your dues.Be sure to vote on November 17, and please vote"NO."There were several attachments to the November 9 letter.The first was a montage ot newspaper articles dealing withthe Anchor Hocking strike. The bottom article indicatedthat the 3-week strike ended with the negotiation of acontract between Anchor Hocking and the Union. Thesecond attachment consisted of two newspaper articles,accompanied by photographs, concerning destruction ofAnchor Hocking vehicles during the strike. These articlesdid not mention the strike or otherwise suggest that theUnion was responsible for the damage. The third attachmentconsisted of three newspaper articles dealing with allegedextravagance and misuse of funds by the Teamsters Union orits pension fund, and the fourth was the text of a magazinearticle dealing with alleged corruption and gangsterism inthe Teamsters Union.The text of the third and final letter, dated November 13,was as follows:By now, you probably know who Amos Courtney is.He works for the Teamsters Union, and he sent you aletter on November 7. In that November 7 letter, AmosCourtney accuses us of lying when he said that hispromises to some employees would put our Companyout of business in two days. We did not lie. In ourNovember 2 letter we said:To get some of our employees to sign their cards, theTeamsters Union promises wage increases that wouldput us out of business in two days.If you get the chance, ask Amos Courtney if he didnot promise some employees that he would get them awage increase of $2 an hour. Amos Courtney cannotdeny that he made those promises, but there is no waythat he can deliver on those promises. A wage increaseof $2 an hour would add $18 to the cost of a dozensweaters. Add that cost to a dozen sweaters, and we areout of business. No customer will stand still forincreases like that and, if Amos Courtney knewanything about our business, he would realize that.It is easy for the Teamsters Union to make promisesto you now, but you cannot rely on those promises. Youshould judge the Teamsters Union on their record, just65 DECISIONS OF NATIONAL LABOR RELATIONS BOARDas you judge us on our record. Take a look at thenewspaper clippings that we sent to you last week. Lastmonth, with a big company in Connellsville (AnchorHocking), the Teamsters Union negotiated a three yearcontract with the following wage increases: First year-8.5%; second year-7.5%; and third year-7.5%.That Teamster settlement with Anchor Hockingaverages 7.8% for each of the three years. Comparethose increases to what we agreed to pay when wereached a two year agreement last year: First year-9%; and second year-8%.Our Agreement, without any interference from theTeamsters Union and without your paying any dues tothe Teamsters Union, averaged 8.5% for each year ofthe Agreement. Furthermore, you got your 9% lastyear and your 8% this year without a strike.You read about the Anchor Hocking strike in thenewspaper articles we sent to you last week. That strikelasted three weeks. Those Anchor Hocking employeeswill have to apply their entire wage increase for 35weeks just to make up for their lost wages during thestrike. You should also know that, when employees areon strike, they do not get unemployment compensation.There was a group of Anchor Hocking employeesthat did not go on strike last month. That group ofAnchor Hocking employees voted the Teamsters Unionout last August. Take a look at the Tally of Ballots thatis enclosed with this letter. On August 31, 1978, 25Anchor Hocking employees voted. Only 8 of the 25employees voted for the Teamsters Union. Twice thatmany voted against the Teamsters Union. Notice thatthis Tally of Ballots was signed for the Teamsters Unionby Amos Courtney. If you have a chance, ask AmosCourtney what happened. Ask him why that group ofAnchor Hocking employees threw the Teamsters Unionout.Please give us your support in the election on Friday.We do not want to waste our time and our energyfighting the Teamsters Union. We need to put ourefforts into getting orders so that we can get to work.In order to vote, you must appear in person at theplant anytime between 2 p.m. and 3:30 p.m. on Friday.Show up to vote, and please vote "NO".B. Analysis and Concluding FindingsI find, as alleged in the complaint, that the Company,through its letters, threatened its employees that the selec-tion of the Union would lead inevitably to strikes, violence,and loss of jobs or plant closure. Therefore, the Companyviolated Section 8(a)(1) of the Act and interfered with thefreedom of choice of the employees in the election.By its letter of November 9 the Company unequivocallythreatened its employees that a strike would be inevitable ifthey selected the Union as their bargaining representative.I find nothing improper in the November 9 letter insofar as it deals withthe matter of union dues and alleged Teamsters extravagance, misuse of funds,corruption, or gansterism.' The cases principally relied upon by Respondent (J. R. Wood. Inc., 228NLRB 593 (1977); Belknap Hardware and Manufacturing Co.. 157 NLRB1393 (1966); Bostitch Division of Textron, Inc.. 176 NLRB 377 (1969); andAllied/Egry Business Systems, Inc.. 169 NLRB 514 (1968)) are distinguishableThe letter and attachments deal to a large extent with thesubject of strikes and accompanying violence and in particu-lar with the Union's strike against Anchor Hocking inConnellsville, Pennsylvania.2With reference to the AnchorHocking strike, the letter states: "If the Teamsters Unionwins the NLRB election on November 17, that is the kind ofthing that can happen here" (emphasis supplied). Had theCompany closed the subject at this point, the letter wouldhave been lawful. An employer may properly discuss strikesor accompanying violence as a possible consequence ofunsuccessful negotiations. However, the letter did not stop atthis point. Rat*hr the Company categorically stated: "Yourvote on November 17 is going to determine whether we aregoing to be subjected to the strikes and tactics that have facedother companies that are organized by the Teamsters Union"(emphasis supplied). In sum, the Company threatened that astrike or strikes would be inevitable if the employees selectedthe Union. At no point did the Company suggest thatcollective bargaining might result in a contract without thenecessity of a strike. Indeed, nowhere in the three letters didthe Company even discuss collective bargaining. Rather, theentire tenor of the letters was couched in terms of either-or;either the Company dictates wages, or the Union dictateswages, with the latter at the cost to the employees of a strikeand loss of their jobs through plant closure. The distinctionbetween rational employer discussion of the possibility oreven probability of a strike and an express or implieddeclaration of the inevitability of a strike is a crucial one. SeeHoneywell Inc., Photographic Products Division, 225 NLRB617, 618 (1976); Madison Kipp Company, 240 NLRB 879(1979); Big "D" Mining, 222 NLRB 522 (1976).' Here theCompany's letters amounted to a rejection of the concept ofcollective bargaining. The Board's rationale in AmeraceCorporation, ESNA Division, 217 NLRB 850, 852 (1975), ishere applicable. As stated by the Board:In arguing against unionism, an employer is free todiscuss rationally the potency of strikes as a weaponand the effectiveness of the union seeking to representhis employees. It is, however, a different matter whenthe employer leads the employees to believe that theymust strike in order to get concessions. A majorpresupposition of the concept of collective bargaining isthat minds can be changed by discussion, and thatskilled, rational, cogent argument can produce changewithout the necessity for striking. When an employerframes the issue of whether or not the employees shouldvote for a union purely in terms of what a strike mightaccomplish, he demonstrates an attitude of predetermi-nation that bargaining itself will accomplish nothing.Employees should not be led to believe, before votingthat their choice is simply between no union or striking.Here, as in Amerace, the Employer led the employees tobelieve "that their choice is simply between no union andstriking." Therefore, the Company unlawfully interferedin this regard. In none of these cases did the employer state or imply thatunion representation would inevitably lead to strikes or loss of jobs. Thus, inWood and Allied/Egry the Board found that the employers merely assertedthat they would not yield under strike pressure to unreasonable demands (228NLRB at 593-594, 595;169 NLRB at 514, 519-520). See also Belknap, 157NLRB at 1398. In Bostitch the employer discussed the "possibility of strikes"(176 NLRB at 385).66 LOUIS GALLET, INC.with the conduct of the election. Amerace, 217 NLRB at852; W A. Krueger Co., 224 NLRB 1066, 1070 (1976).Therefore, also, the Company violated Section 8(a)(1) of theAct by threatening its employees that a strike and accompa-nying violence would be inevitable if they selected the Unionas their bargaining representative. American Medical Insur-ance Company, Inc., 224 NLRB 1321, 1328-1329 (1976). Inits letters of November 2 and 13 the Company asserted, insum, that Union Representative Amos Courtney promisedsome employees that the Union would get them a wageincrease of S2 an hour. The Company further asserted thatsuch an increase would add $18 to the cost of a dozensweaters, which cost "would put us out of business in twodays." Absent evidence to the contrary, I have assumed thatCourtney made the promises attributed to him and that theCompany had reason to believe that it could not afford suchincreases. An employer may, without threat of reprisal orpromise of benefit, respond to false or exaggerated claims bya union in an election campaign. Big "D" Mining, 222NLRB 522; Rockwell International Corporation, 226 NLRB870, 877 (1976). However, the Company's November 9threat was not tied to Courtney's promises. Rather, theCompany completely ignored the concept of collectivebargaining, which imposes a mutual obligation on both anemployer and the representative of its employees. TheCompany did not assert that a strike would result if theUnion insisted to impasse on a S2-per-hour wage increase forall employees. Instead, the Company presented the specterof a strike as a direct and inevitable consequence of theelection; i.e., that the employees' "vote" would determinewhether "we are going to be subjected" to strikes. Therefore,the Company unlawfully threatened its employees.In its November 2 letter the Company began by stating,"[W]e are writing this letter [s]o that you will understandwhy we have jobs and what we have to do to keep ourcompany in business" (emphasis supplied). The word "we"might reasonably be construed to refer to the Company, butfor the fact that the quote itself and the following sentencereferred to the asserted reasons why "we have jobs."Therefore, it is evident to any reader that the quote refers toboth the Company and its employees. The letter then wenton to describe prior failures of the Company and other firmsin the garment industry with resulting loss of jobs. The letterfurther denounced union-promised wage increases "thatwould put us out of business in two days," and explainedthat "our prices have to be competitive with Hong Kong,Taiwan, Korea, etc." Near the close the Company asserted,"We do not have the time or energy to fight the TeamstersUnion and strikes and violence." As heretofore found, theCompany in its November 9 letter conveyed the messagethat selection of the Union would inevitably result in strikesand violence. The November 2 letter closed with theexhortation: "When you vote in the union election, vote"NO." The Company made no other request to theemployees in this or the subsequent letters. In sum, the letterconveyed the message that the employees must vote againstthe Union in order to keep the Company in business. At nopoint in this or the subsequent letters did the Companysuggest the possibility of collective bargaining, give-and-take, or compromise, although the Company conceded in itsNovember 13 letter that it was quite able to affordsubstantial wage increases. Instead, the Company conveyedthe message that selection of the Union, and not merely theCompany's professed inability to pay a $2-per-hour increaseto all employees, would inevitably result in plant closure. Asin its November 9 letter, the Company ignored andimpliedly rejected the concept of collective bargaining. By itsNover.ber 2 letter the Company threatened (and not merelypredicted) plant closure and loss of jobs in terms which werenot "carefully phrased on the basis of objective fact."Therefore, the Company violated Section 8(a)(1) of the Actand interfered with employee freedom of choice in theelection. N.L.R.B. v. Gissel Packing Co., Inc., 395 U.S. 575,618 (1969); Honeywell, Inc.. 225 NLRB 617.CONCLUSIONS OF LAWi. The Company is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization within the meaningof Section 2(5) of the Act.3. By interfering with, restraining, and coercing employeesin the exercise of the rights guaranteed them in Section 7 ofthe Act, the Company has engaged, and is engaging, inunfair labor practices within the meaning of Section 8(a)(1)of the Act.4. The Union's objections in Case 6-RC-8242, insofar asthey were not overruled at the hearing, have been sustainedby the evidence, and the Company thereby interfered withthe Board election held on November 17, 1978.5. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and (7) of the Act.THE REMEDYHaving found that the Company has committed violationsof Section 8(a)(1) of the Act, I shall recommend that it berequired to cease and desist therefrom and to post appropri-ate notices. In view of the serious nature of the unfair laborpractices found herein, including a threat of plant closure, Iam recommending that the Company be ordered to ceaseand desist from infringing in any manner upon the rightsguaranteed in Section 7 of the Act.' As the Companyunlawfully interfered with the conduct of the election onNovember 17, 1978, I shall recommend that the election beset aside and that a new election be directed at such time asthe Regional Director deems appropriate.Upon the foregoing findings of fact, Conclusions of Lawand the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:' See N.LR.B. v. Gissel Packing Co. supra; Multi-Narional Food Service,Division of Schwan's Sales Enterprises. Inc.. 238 NLRB 1031 (1978).67 DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDERSThe Respondent, Louis Gallet, Inc., Uniontown, Pennsyl-vania, its officers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Threatening employees with plant closure or loss ofWarehousemen, and Helpers of America, jobs if theydesignate or select International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America, Team-sters Local Union No. 491, or any other labor organization,as their bargaining representative.(b) Threatening employees that strikes or violence willinevitably result if they designate or select Teamsters LocalUnion No. 491, or any other labor organization, as theirbargaining representative.(c) In any other manner interfering with, restraining, orcoercing employees in the exercise of their rights to organize,to form, join, or assist labor organizations, to bargaincollectively through representatives of their own choosing,to engage in concerted activities for the purpose of collectivebargaining or other mutual aid or protection, or to refrainfrom any and all such activities.' In the event no exceptions are filed as provided by Sec. 102.46 of the Rulesand Regulations of the National Labor Relations Board, the findings.conclusions, and recommended Order herein shall, as provided in Sec. 102.48of the Rules and Regulations, be adopted by the Board and become itsfindings, conclusions, and Order, and all objections thereto shall be deemedwaived for all purposes.2. Take the following affirmative action which is foundnecessary to effectuate the policies of the Act:(a) Post at its place of business in Uniontown, Pennsylva-nia, copies of the attached notice marked "Appendix."'Copies of said notice, on forms provided by the RegionalDirector for Region 6, after being duly signed by Respon-dent's authorized representative, shall be posted by Respon-dent immediately upon receipt thereof, and be maintained byit for 60 consecutive days thereafter, in conspicuous places,including all places where notices to employees are custom-arily posted. Reasonable steps shall be taken by Respondentto insure that said notices are not altered, defaced, orcovered by any other material.(b) Notify the Regional Director for Region 6, in writing,within 20 days from the date of this Order, what stepsRespondent has taken to comply herewith.3. The election previously conducted on November 17,1978, is hereby set aside, and a new election shall be directedat such time as the Regional Directbr for Region 6 deemsappropriate.' In the event that this Order is enforced by a Judgment of a United StatesCourt of Appeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."68